                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
LUCAS CALIXTO, et al.,               )
                                     )
            Plaintiffs,              )
                                     )
   vs.                               )    Civil Action No. 18-1551 (ESH)
                                     )
DEPARTMENT OF THE ARMY, et al.,      )
                                     )
            Defendants.              )
____________________________________)

                                 NOTICE OF APPEARANCE

        The Clerk of Court will please enter the appearance of Special Assistant United States

Attorney Roberto C. Martens, Jr. as counsel of record for the Defendants in the above-captioned

case.

Dated: November 14, 2018                     Respectfully submitted,

                                             /s/ Roberto C. Martens, Jr.
                                             ROBERTO C. MARTENS, JR.
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Civil Division
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574 (phone)
                                             (202) 252-2599 (fax)
                                             roberto.martens@usdoj.gov

                                             Attorney for Defendants
                               CERTIFICATE OF SERVICE

       I certify that on this 14th day of November 2018, I served the foregoing Notice of

Appearance upon counsel for Plaintiffs by filing said document using the Court’s Electronic

Case Filing System.

Dated: November 14, 2018                     /s/ Roberto C. Martens, Jr.
                                             ROBERTO C. MARTENS, JR.
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Civil Division
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574 (phone)
                                             (202) 252-2599 (fax)
                                             roberto.martens@usdoj.gov

                                             Attorney for Defendants




                                               2
 
